Title: From Benjamin Franklin to William Strahan, [8 April 1767]
From: Franklin, Benjamin
To: Strahan, William


Dear Friend
Wednesday P M [April 8, 1767]
The Bearer is Mr. Brown of whom I spoke to you formerly. I hope you can, without Inconvenience, afford him some Employment as a Compostor. He will be with me till the Beginning of next Week.
I send one of the Papers, and shall send the other in the Morning. If you see any thing in them improper for Publication in your Paper, impute it to my being (as you say) too much of an American, and strike it out: For you being cooler than I on this Occasion, can judge better. I am, tho’ I think you too much an Englishman, with much Esteem Your affectionate Friend and humble Servant
B Franklin
